Sections 8368 and 8369 of Comp. Gen. Laws of 1927, which provide in substance that an indictment shall be sufficient which charges the crime substantially in the language of the statute prohibiting it, and that no indictment shall be quashed on account of any defect in form unless the court shall be of the opinion that the indictment is so vague, indistinct and indefinite as to mislead the accused and embarrass him in the preparation of his defense or expose him after conviction or acquittal to substantial danger of a new prosecution for the same offense, must be construed in connection with Section 11 of the Declaration of Rights which provides that in all criminal prosecutions the accused shall have the right to demand the nature and cause of the accusation against him.
In Reyes v. State, 34 Fla. 181, 15 So. 875, this Court held that the above mentioned statutes were not intended to obviate the necessity of stating the circumstances which constitute the definition of the offense charged, when necessary to advise the accused of the nature of the charge against him. To like effect was *Page 747 
the holding of this Court in Mills v. State, 58 Fla. 74,51 So. 278. See also Finch v. State, 116 Fla. 390,156 So. 489.
As to the action of the Circuit Court, vacating the judgment of the lower court on count two in the information in this case, and providing that defendant be given a new trial thereon, and that if no stronger evidence can be produced on the second trial on this count, the lower court is directed to discharge and dismiss the plaintiff in error thereunder, while somewhat unusual in form in so far as the last clause of the order is concerned, is in my opinion within the scope of appellate jurisdiction and therefore does not afford any ground sufficient to authorize this Court to quash the judgment of the Circuit Court, sitting as an appellate court. It is well settled that appellate courts have the right to reverse and remand cases to the lower courts with directions in regard to further proceedings in the cause.
  For these reasons I must dissent. *Page 748